Citation Nr: 0910568	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Charles V. Hardenbergh, 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to January 
1967 and from April 1968 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2005, the Veteran testified before the undersigned 
at the RO.  A transcript of the hearing is associated with 
the claims file.

The Veteran's claim was previously before the Board and 
remanded in November 2006.

The Board notes that the Veteran was awarded entitlement to 
individual unemployability due to service-connected 
disabilities in an October 2008 RO rating decision.


FINDING OF FACT

The Veteran's PTSD is manifested by recurring nightmares of 
his Vietnam experiences, sleep disturbance, depression, 
anxiety, irritability, memory loss, outbursts of anger, panic 
attacks, hypervigilance, social isolation, and difficulties 
in adapting to stressful circumstances that result in social 
and occupational impairment, with deficiencies in most areas 
and an inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in July 2002 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was told what the evidence needed to show in order to 
substantiate his claim.

With regard to the Veteran's claim, it is an appeal of an 
initial grant of service connection and assignment of 
evaluation.  Where the original claim has been substantiated 
and the appellant disagrees with the initial rating assigned, 
the VCAA requires no additional notice.  Rango v. Shinseki, 
No. 06-2723 (Vet. App. January 26, 2009).

VCAA notice was provided prior to the initial adjudication of 
the Veteran's claim in March 2003.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination in June 2008.  The examiner obtained 
history from the Veteran, reviewed the claims file, solicited 
symptomatology, and provided conclusions consistent with the 
examination report.  As such, the examination was adequate.    
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  38 C.F.R. § 4.130.

In a June 2002 written statement, the Veteran indicated that 
he experienced flashbacks and nightmares about Vietnam.  He 
often cried.  He was grateful for his wife who took care of 
him when he broke down.

In a subsequent June 2002 written statement, the Veteran 
indicated that he and his wife had no friends and did not 
want any.  He described thoughts of suicide.

In an August 2002 written statement, the Veteran described a 
recent trip to visit his daughter in Virginia.  He described 
a flashback while he was there.

In December 2002, the Veteran underwent VA examination.  He 
had been married for 32 years and had three grown children.  
He worked as an inspector for the federal government for the 
past fourteen years and generally liked his work.  He stated 
that he did not think he was crazy, but the war was always on 
his mind.  He did not like enclosed places and tried to stay 
away from people.  He described a dream one week ago about 
Vietnam.

On examination, the Veteran related in a logical, coherent, 
and relevant manner with no sign of thought disorder.  His 
thinking was clear and linear.  His mood was dysthymic.  His 
affect was generally appropriate.  Speech and eye contact 
were normal.  Concentration and judgment appeared to be 
within normal limits.  The Veteran was oriented and performed 
memory tasks well for his age group.  His sleep was generally 
good.  He had low energy.  He reported feeling depressed 
frequently and had crying spells and feelings of 
hopelessness.  He denied any current suicidal or homicidal 
thoughts, plans, or intentions, but had them in the past.  He 
denied hallucinations or delusions.  The Veteran had never 
been hospitalized for his psychiatric disorder.  He reported 
that he generally had a good marriage and had good relations 
with his children.  The examiner reported the Veteran's 
description of periodic nightmares, occasional flashbacks, 
intrusive thoughts, avoidance, depression, anger, and some 
alienation.  The diagnosis was PTSD, and the GAF score was 
63.

In a July 2003 written statement, a friend indicated he had 
known the Veteran for thirty years.  Recently, he had been 
getting very unsociable and harder to get along with.  The 
Veteran indicated recently that he slept with a loaded 
handgun.  He considered the Veteran a close friend, but he 
was not very responsive to friendship.  In his opinion, the 
Veteran had serious problems.  The Veteran's wife also 
described his symptoms in a July 2003 statement.

In an August 2003 written statement, the Veteran indicated 
that he had been away from work for a week.  He had a hard 
time with his job lately.  He had trouble remembering things 
and had to write them down.  

In a December 2003 written statement, the Veteran indicated 
that he went to church.  He continued to have flashbacks, 
nightmares, and intrusive memories.  He had presently used 
over 300 hours of sick leave because he could not stand to be 
at work all the time.

An August 2004 private medical record shows the Veteran and 
his wife were interviewed.  His attorney, who referred the 
Veteran, was concerned about increasing depression, 
dysphoria, anxiety, and irritability.  During that time, he 
also experienced suicidal and homicidal ideation.  His wife 
described flashbacks, anxiety, irritability, nightmares, 
hypervigilance, alcohol use, and sleep disturbance.  She 
reported that he had significant difficulty in adapting to 
relationships with others.  This resulted in numerous 
physical altercations.  The Veteran reported that he was 
always uncomfortable around others.  He also described 
anxiety and panic attacks.  Following evaluation, T.T., Ph. 
D. described the Veteran has having severe PTSD.

In August 2004, the Veteran testified at a hearing at the RO.  
His attorney, who is also his son-in-law, testified that the 
Veteran met all of the qualifications for a 100 percent 
disability evaluation.  The Veteran was currently working but 
missed 260 hours this year on sick leave.  Some of it was due 
to injury to his leg and to his diabetes.  He had gone to 
physical therapy.  His attorney pointed out the Veteran's 
letter indicating that he had previous thoughts of suicide.

In November 2004, the Veteran underwent VA examination.  He 
denied hospitalization.  The Veteran described anger, 
recurrent dreams, hypervigilance, startle response, 
avoidance, and isolation.  He indicated that he attended 
church.  The Veteran stated that he and his wife had no 
friends.  He indicated that a Vietnamese person was recently 
hired at his job, and this triggered intrusive memories.  The 
Veteran reported killing a few dogs since his last 
examination.  He was at his current job for fifteen years.  
He was looking forward to quitting in one year when he was 
eligible for retirement.  He had been using more and more of 
his sick leave recently due to not feeling mentally well.  He 
had been married for 34 years and stated they got along 
pretty well.  He liked to keep to himself and work in his 
garage.  He described one physical and one verbal altercation 
in the past few months.  He denied any suicide attempts in 
the past two years.

The examiner concluded that the Veteran's psychosocial 
functioning was moderately impaired.  His thought process and 
communication were good.  He denied hallucinations or 
delusions.  Eye contact was good, and the Veteran got tearful 
when talking about a specific Vietnam memory.  He was able to 
maintain minimal personal hygiene and basic activities of 
daily living.  The Veteran was fully oriented.  He had 
problems with memory and had to write things down at work.  
He denied any obsessions or compulsions and had normal 
speech.  He reported anxiety attacks two or three times per 
week.  He was depressed all the time and experienced sleep 
disturbance.  The diagnosis was PTSD, moderate to severe.  
The GAF score was 55.

In October 2005, the Veteran and his wife testified before 
the undersigned.  His son-in-law/attorney was also present.  
His attorney indicated that he had seen changes in the 
Veteran's behavior.  He had been physically violent towards 
family members and others.  He indicated his VA doctors 
threatened to have him hospitalized.  During his marriage, he 
and his wife have had many separations.  He indicated that he 
did not divulge everything to his VA examiners.  He described 
flashbacks.  In his current job, the Veteran worked around 
the same kind of tanks and soldiers that he saw in Vietnam.  
Work was very stressful.  He had thoughts of hurting people 
but did not because he would get in trouble.  He described 
three instances when he got in fights with people.  He only 
kept personal hygiene because of his wife.  He often got lost 
in his own city.  He had problems with memory recently.  His 
current boss was very understanding.  He commended the 
Veteran for doing good work.  He estimated that he took ten 
to twelve weeks of sick leave in the past year for his PTSD.  
He described having one friend.  He liked to isolate himself 
but attended weddings and dances because his wife liked them.

The Veteran's wife described an incident when the Veteran 
broke a cane over someone.  She described paranoid behavior.  
They could not go camping because the Veteran did not like 
trees.  She thought he could probably hurt someone if he 
really got mad enough.  He had exhibited behavior that made 
the Veteran's wife think he had a death wish.  They had been 
separated 15 or 20 times during their marriage.  The Veteran 
always returned with poor personal hygiene.  He got lost a 
lot and had problems with his memory.  He sometimes called 
his sons by the wrong name.  The Veteran was less stressed 
when away from work.

In an undated written statement, the Veteran's brother-in-law 
indicated that he would not employ the Veteran at his car 
dealership, even though he was a good salesman.

In an October 2005 private record, Dr. T indicated he 
interviewed the Veteran and his wife for the second time.  He 
remained severely depressed with symptoms of chronic PTSD, 
nightmares, sleep disturbance, intrusive thoughts, and 
increasing anger.  He noted that the Veteran assaulted his 
son at a family gathering.  He frequently left work because 
of tensions and difficulties and because he feared assaulting 
someone and losing his job.  He believed the Veteran would 
continue to deteriorate.

In an October 2005 written statement, the Veteran's 
supervisor at work indicated that he supported the Veteran's 
request for a 100 percent evaluation for PTSD.  The Veteran 
had always been a competent and hardworking employee.  
Unfortunately, he had questioned the Veteran's emotional 
stability.  To his knowledge, the Veteran had never exhibited 
behavior or workplace conduct that resulted in a negative 
counselling statement.  However, he did not always get along 
with the other employees.  He had never seen the Veteran 
assault anyone at work, but the employees gave him space when 
he was in a bad mood.  He had some outbursts and had snapped 
at other employees.  He believed the workplace would be 
better off without the Veteran present.  They had a new 
employee that was Vietnamese.  The recommendation was 
difficult because the Veteran had always performed 
outstanding work.  However, he could easily imagine the 
Veteran being pushed over the edge because of work-related 
stress.

In a November 2006 written statement, the Veteran indicated 
that he was resigning from his position as a Codes 
Enforcement Officer.  He stated that his psychiatrist 
recommended he leave employment services.  His physical 
health was also failing.

In a December 2006 written statement, the Veteran's 
supervisor at the Sheriff's Department indicated that the 
Veteran had been a dedicated worker.  He was very consistent 
with the department.  He was disappointed the Veteran felt he 
needed to leave but supported the decision.  The Veteran 
often expressed his excessive frustration.  He was concerned 
for the Veteran's welfare when he got angry with customers.  
He was never violent with a customer or coworker, but the 
potential was just under the surface.  There were times he 
expressed a need to walk away from a situation.

A March 2007 VA outpatient record shows the Veteran 
complained of dreams, anxiety, depression, and anger.  He 
recently lost a job because of his anger.  He continued to 
isolate himself.  The Veteran was oriented and had no 
suicidal or homicidal ideation.  He had no hallucinations or 
delusions.  His thought process was linear.  The Veteran 
appeared angry during the session.

In a subsequent March 2007 VA outpatient record, the Veteran 
indicated that he had nightmares.  He had a history of 
violent behavior and survivor guilt feelings.  He had to 
resign his job with the police due to anger problems.  He 
slept for nine hours a night when he did not have nightmares.  
He had nightmares about twice a month.  He lived with his 
wife, who was very supportive.  The Veteran did not 
socialize.  He denied suicidal or homicidal thoughts or 
hallucinations.  On examination, he was alert and oriented.  
He was cooperative and had normal psychomotor activity.  His 
speech was normal.  His mood was angry.  His affect was 
congruent, and his thought process was organized and goal 
directed.  The Veteran was able to abstract.  His immediate 
memory was decreased.  Judgment was good and insight was 
partial.  The diagnosis was PTSD with a GAF score of 40-50.

In May 2007, the Veteran underwent VA examination.  He had no 
hospitalizations.  His symptoms were generally of a moderate 
severity.  The frequency varied, but it may be daily to 
several times per week.  Duration was several minutes to 
several hours.  The Veteran indicated that he had left his 
employment of 17 years and was now working at the local 
Sheriff's office.  Before leaving his previous job, the 
Veteran had been using up his sick time due to stress and 
conflicts at work.  He described his marriage as one of 
convenience.  He had some conflict with his younger son, who 
had some legal problems.  He previously hit his son with a 
cane during a confrontation, and there have been hard 
feelings since.  He had no friends and wanted to be left 
alone.  He sporadically attended Alcoholics Anonymous 
meetings.  He noted that he liked to work in the yard but 
enjoyed no other activities.  The Veteran had a history of 
problems with anger and aggressiveness with resulting in 
problems with his marriage and family relationships.  It also 
affected his work relationships.  He denied a history of 
suicidal ideation, gestures, or attempts.  In general, the 
Veteran functioned marginally in areas such as self-care, 
employment, family functioning, physical health, social 
interaction, and recreational pursuits in the recent past.

On examination, the Veteran's thought process and 
communication skills were within normal limits.  He denied 
delusions or hallucinations, and none were evident during the 
interview.  He maintained good eye contact.  He reported and 
appeared to be able to maintain personal hygiene.  The 
Veteran was oriented, and his recent and remote memory 
appeared to be without gross deficits.  He had no obsessive 
or ritualistic behaviors.  Speech was normal, and the Veteran 
did not report a history of anxiety consistent with panic 
disorder.  He presented a dysphoric, irritable mood with 
congruent, sad affect.  This had a moderate impact on his 
social and occupational functioning.  He did not display any 
unusual impulse control during the interview.  He described 
sleep impairment that had a moderate to severe impact on his 
social and occupational functioning.  The Veteran reported 
flashbacks.  The diagnosis was PTSD, and the GAF score was 
55.

In a May 2008 written statement, the Veteran indicated that 
he previously had a job with the Sheriff's Department.  Last 
year, he threatened someone with a knife while at their house 
as part of his job.  He left the job after that incident.

In June 2008, the Veteran underwent VA examination.  He 
stated he had not worked since November 2007.  He slept seven 
or eight hours a night.  Since taking his medication, he had 
nightmares about twice a week.  His relationship with his 
wife was fair.  They slept in different rooms, and she made 
the food and told him to bathe.  They had no friends.  He did 
not know why they were still together.  He did not get along 
with his sons.  His relationship with his daughter was a bit 
better.  He saw his daughter last year.  He kept himself 
busy.  He had a back yard with a lot of trees and liked to 
sit there or in the garage.  He liked to be left alone and 
disliked company.  He sometimes saw people running through 
the trees and also spoke to Jesus. This occurred about once a 
month.  The Veteran had a short fuse and worried about 
getting into a physical altercation with others.  He retired 
from his previous job and now received a pension.  He slept 
with a gun under his pillow.  The Veteran's symptoms were 
moderate to severe.  They were daily to several times per 
week and lasted from several minutes to several hours.  There 
was no remission.

On examination, the Veteran indicated that he resigned his 
employment with the Sheriff's Department after about eight 
months.  He had an altercation with a customer and threatened 
him with a knife.  He resigned thereafter.  He described his 
relationship with his children as tolerable.  He denied any 
suicide attempts over the past several years.  The Veteran's 
functioning was considered to be moderate to severe.  He had 
poorly controlled anger, problems with social interactions, 
and ongoing PTSD symptoms.  Thought process and communication 
were good, and he denied delusions or hallucinations.  Eye 
contact was average.  The Veteran expressed irritation with 
past therapists and co-workers.  He maintained his personal 
hygiene; although, he indicated that sometimes he had little 
motivation if not prompted by his wife.  He was fully 
oriented.  He reported problems with memory.  The Veteran 
denied obsessions or compulsions.  Speech was normal.  The 
Veteran denied panic attacks but reported some anxiety and 
tension.  He reported feeling dysphoric, irritable, tense, 
easily startled, depressed, and anxious.  He was impulsive 
and abrupt with others.  The diagnosis was PTSD, and the GAF 
score was 55.  Over the past year, it was 55-60.

The examiner noted that social and interpersonal 
relationships were almost non-existent.  He indicated that 
the Veteran was not able to work.  He could only stay on his 
last job for less than a year.  He related to his wife and 
children minimally and was not able to initiate or maintain 
any other social relationships.  His psychosocial adjustment 
was moderately to severely impaired.

Based on a review of the evidence of record, the Board finds 
that the Veteran's PTSD warrants a 70 percent evaluation and 
no more.  We note the Veteran's complaints of sleep 
disturbance, hypervigilance, outbursts of anger, flashbacks, 
memory loss, irritability, and social isolation.  However, 
little in the record suggests that there is total social and 
occupational impairment.  The Veteran's thought processes are 
not grossly impaired.  He does not engage in grossly 
inappropriate behavior.  There is no indication of thought 
disorder.  He is oriented and denies any hallucinations or 
delusions.  His speech, concentration, and judgment were 
normal.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31- 
40 is indicated when there is, "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood."  Id.  A score of 41-50 is assigned where there are 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A score of 
51-60 is assigned where there are "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  A score of 61-70 is indicated where 
there are "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.

The lowest GAF score assigned to the Veteran during the 
appeal period was 40, which contemplates major impairment in 
several areas, such as work, family, judgment, thinking, or 
mood.  This is consistent with the evidence of record and the 
70 percent evaluation.  The Veteran does not currently 
demonstrate impairment of reality testing or communication, 
nor is there evidence of total occupational and social 
impairment characterized by gross impairment in thought 
processes or communication, delusions or hallucinations, 
inability to perform activities of daily living, 
disorientation, or profound memory loss.  Rather, the 
evidence pertaining to the current period points to serious 
symptoms or serious impairment in social and occupational 
functioning, as supported by the objective evidence.

The Veteran's attorney/son-in-law has contended since August 
2004 that the Veteran is unable to work due to his PTSD.  
However, the record shows the Veteran worked in full-time 
employment until November 2007.  Furthermore, the Veteran's 
former supervisor indicated in an October 2005 written 
statement that the Veteran was competent and hardworking.  
While the Veteran did not always get along with his 
coworkers, he never exhibited behavior that resulted in a 
negative counseling statement at work.  He indicated the 
Veteran performed outstanding work, but he could imagine the 
Veteran being pushed too far due to work-related stress.  
Therefore, while the Veteran contends that he was unable to 
work due to PTSD, this evidence demonstrates that he was able 
to avoid physical altercations with others, even if he was 
very stressed at work.  The December 2006 written statement 
from another employer reiterated that, while the Veteran got 
frustrated at work, he was never violent with another person 
and was a dedicated worker.  He was disappointed to see the 
Veteran leave the job.  Additionally, while the Veteran 
indicated that he used a lot of sick leave when he was 
working, this level of interference with employment is 
contemplated by the 70 percent evaluation already assigned to 
the Veteran's PTSD.

The Board notes the opinion of the June 2008 VA examiner who 
indicated the Veteran could not work, noting that he stayed 
at his last job for less than a year.  However, the 70 
percent evaluation also contemplates this level of 
interference with employment.  That examiner also indicated 
that social and interpersonal relationships were almost non-
existent and, while the Veteran related minimally to his 
children and wife, he was unable to maintain other 
relationships.  Nevertheless, the Veteran was able to 
maintain some relationships, with his wife and children, even 
though they were strained at times.  The claims file also 
shows he had at least one person who called him a friend.  He 
indicated that he attended church and went to weddings and 
dances to please his wife.  Furthermore, the written 
statements from his former supervisors indicated that, while 
the Veteran expressed anger and frustration at work, he was a 
dedicated and diligent worker and got along with his 
supervisors.  He retired in 2005 after having maintained the 
same employment for fifteen years.  While the Veteran 
indicated he resigned from his job with the Sheriff's 
department in 2006, later evidence shows he was working there 
in May 2007 and subsequently resigned in November 2007.

In sum, record does not establish that the Veteran suffers 
from totally incapacitating symptoms or that there is total 
occupational and social impairment.  Accordingly, the Board 
finds that the appropriate evaluation for the Veteran's PTSD 
is 70 percent.  The evidence preponderates against a higher 
evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the Veteran has denied any hospitalization for his PTSD.  In 
addition, as described above, the level of interference with 
the Veteran's employment is contemplated by the 70 percent 
evaluation already assigned.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 70 percent for PTSD is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


